Citation Nr: 0838680	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  02-15 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
on the merits.  In August 2008, the veteran testified before 
the Board at a hearing that was held at the RO.

The issue of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus, is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Board denied the claim for service connection for 
hypertension in June 1986 and January 1998 decisions.  The 
veteran was notified of those decisions and of his right to 
appeal, but he did not perfect an appeal of either decision.

2.  The evidence added to the record since the last final 
decision in January 1998 is not cumulative of the evidence 
previously considered and is so significant that it must be 
considered in order to fairly decide the merits of the claim. 




CONCLUSIONS OF LAW

1.  The January 1998 Board rating decision that denied 
service connection for hypertension is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2000 & 2008).

2.  The evidence received since the January 1998 Board 
decision is new and material to reopen the veteran's claim 
for service connection for hypertension.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In decisions dated in June 1986 and January 1998, the Board 
denied the veteran's claim of entitlement to service 
connection for hypertension, both on the theory of 
aggravation of a condition that pre-existed service, and as 
secondary to exposure to herbicide agents.  The veteran did 
not appeal either decision.  A finally adjudicated claim is 
an application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Thus, the 
June 1986 and January 1998 decisions are final because the 
veteran did not file timely appeals.  

The veteran now claims entitlement to service connection for 
hypertension, secondary to his service-connected diabetes 
mellitus.  While the veteran advocates a new theory of 
entitlement to service connection, his claim is not new, in 
that the benefit sought remains the same.  He must therefore 
submit new and material evidence in order to reopen his 
claim.  Robinson v. Mansfield, 21 Vet. App. 545 (2007) 
(holding that separate theories in support of a claim for a 
particular benefit are not equivalent to separate claims); 
Bingham v. Principi, 421 F.3d 1346 (2005).

The claim of entitlement to service connection for 
hypertension may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed the application to reopen the claim in May 
2001.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means evidence that bears directly 
and substantially upon the specific matter under 
consideration, and which by itself, or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened.  
38 C.F.R. § 3.156(a) (2000).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final Board 
decision consisted of the veteran's service medical records, 
post-service medical records, and the veteran's own 
statements.  The Board found that the veteran's hypertension 
pre-existed his entry into active service and was not 
aggravated by his service or by any incident therein, 
including exposure to herbicide agents, and the claim was 
denied.  

Additional evidence received since the 1998 denial includes a 
November 2001 rating decision that granted the veteran's 
claim of entitlement to service connection for diabetes 
mellitus.  The veteran's allegation of entitlement to service 
connection for hypertension secondary to his service-
connected diabetes mellitus provides evidence suggestive of a 
relationship between his hypertension and his service-
connected diabetes mellitus sufficient to reopen the claim, 
that must be presumed credible for the purpose of determining 
whether to reopen the claim.  At the time of the January 1998 
decision, the veteran's diabetes mellitus had not yet been 
service-connected.  The veteran's allegation of a 
relationship between his hypertension and his now service-
connected diabetes mellitus is not cumulative of the evidence 
of record at the time of the last final decision and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
hypertension.  Accordingly, the claim for service connection 
for hypertension, to include as secondary to service-
connected diabetes mellitus, is reopened.  


ORDER

The claim for service connection for hypertension, to include 
as secondary to service-connected diabetes mellitus, is 
reopened; to that extent only, the appeal is allowed.


REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

The veteran contends that his hypertension is the result of 
his service-connected diabetes mellitus.  At the very least, 
he contends that his hypertension is aggravated by his 
service-connected diabetes mellitus.  In the alternative, the 
veteran contends that his hypertension pre-existed his entry 
into service but was aggravated or permanently worsened as a 
result of his active service.

The record reflects that the veteran was initially diagnosed 
with essential hypertension in August 1965.  At the time of 
his entry into service in March 1966, however, a diagnosis of 
hypertension was not made.  The veteran's service medical 
records reflect several instances where he was found to have 
elevated blood pressure, but no diagnoses of hypertension.  
The veteran contends that his service medical records 
nevertheless demonstrate worsening of his pre-existing 
hypertension.  In specific, he asserts that the numerous nose 
bleeds he experienced in service were the result of worsening 
hypertension.  Service records dated in December 1968 show 
that the veteran was treated for epistaxis but not show that 
the epistaxis was related to elevated blood pressure.  Post-
service records dated in January 1970 show that the veteran 
was diagnosed with hypertension after complaining of 
experiencing headaches and near syncope.  He was hospitalized 
for treatment of hypertension in October 1971 and in October 
1975.  He has continued to receive treatment for hypertension 
since 1970. 

The veteran was diagnosed with diabetes mellitus in 1984.  On 
VA examination in February 2002, the examiner determined that 
because the veteran's hypertension pre-existed his diabetes 
mellitus, his hypertension was not related to diabetes 
mellitus.  The examiner did not address whether the veteran's 
hypertension was aggravated by his period of active service, 
or whether it had been aggravated by his diabetes mellitus.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2007).  While the veteran 
has already been afforded a VA examination, because it 
remains unclear to the Board  whether the veteran's 
hypertension was aggravated by his period of active service, 
or whether it was aggravated by his diabetes mellitus, the 
Board finds that a VA examination is necessary in order to 
fairly decide the veteran's claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
appropriate VA examination.  The claims 
folder should be reviewed by the 
examiner and the report should note 
that review.  All indicated studies 
should be performed and all findings 
should be reported in detail.  The 
examiner should opine as to whether it 
is at least as likely as not (50 
percent probability or greater) that 
the veteran's pre-existing hypertension 
was aggravated or permanently worsened 
as a result of his service.  The 
examiner in this regard should 
specifically consider the veteran's 
report of in-service nose bleeds and 
his January 1970 diagnosis of 
hypertension.  The examiner should also 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that the 
veteran's hypertension has been 
aggravated or permanently worsened by 
his diabetes mellitus. 

2.  Then, readjudicate the claim.  If 
action remains adverse to the veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


